DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 8/31/2021. Claims 1-34 are pending in this application. Claims 23-24 are withdrawn.  
	Claims 1-22 are examined in this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 13-16, 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0019300).
	Re claim 13, Lee teaches, Fig. 1A, [0021, 0030], a capacitor, comprising: 
-a lower electrode (119) including a metal nitride represented as MM'N (e.g. TaSiN, TiSiN, TaAlN), wherein M is a metal element, M' is an element different from M, and N is 
-a dielectric layer (121) on the lower electrode (119); and 
-an upper electrode (123) on the dielectric layer (121). 

    PNG
    media_image1.png
    671
    506
    media_image1.png
    Greyscale

	Re claim 14, Lee teaches the M is one of Be, B, Na, Mg, Al, Si, K, Ca, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Te, Cs, Ba, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, Tl, Pb, Bi, Po, Fr, Ra, Ac, Th, Pa, and U (e.g. Ti, Ta & Zr) [0030]. 
	Re claim 15, Lee teaches the M' is one of H, Li, Be, B, N, O, Na, Mg, Al, Si, P, S, K, Ca, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, As, Se, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Te, Cs, Ba, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, 
	Re claim 16, Lee teaches the metal nitride is represented as MXM'yNZ, 0<x<=2, 0<y<=2, and 0<z<=4 are satisfied (e.g. TiAlN, TiSiN) [0030].  
	Re claims 18, 19, 21 & 22, Lee teaches an integrated circuit device comprising: a substrate (101); and the capacitor on the substrate (101); wheren the substrate includes: a semiconductor substrate (101); at least one conductive region (105) on the semiconductor substrate; and an insulating film insulating (103) on the at least one conductive region (105); a contact plug (105), wherein the capacitor is connected to the contact plug (105); and the capacitor connected to a transistor (in substrate 101) (Fig. 1A, [0023]). 
3.	Claim(s) 13-16, 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2016/0358998).
	Re claim 13, Lim teaches, Fig. 1, [0036, 0040, 0041], a capacitor, comprising: 
-a lower electrode (100) including a metal nitride represented as MM'N (e.g. TiSiN, TaAlN), wherein M is a metal element, M' is an element different from M, and N is nitrogen, wherein a content of carbon impurities in the lower electrode is 1 % or less (e.g. 0%, no carbon in electrode);
-a dielectric layer (110) on the lower electrode (100); and 
-an upper electrode (140) on the dielectric layer (110). 

    PNG
    media_image2.png
    232
    452
    media_image2.png
    Greyscale

	Re claims  14-16, 18, 19, 21 & 22, Lim teaches the M is Ti & Ta, the M’ is Si & Al [0036]; the metal nitride is represented as MXM'yNZ, 0<x<=2, 0<y<=2, and 0<z<=4 are satisfied (e.g. TiAlN, TiSiN) [0036]; a substrate (200) and the capacitor on the substrate (Fig. 11B); the substrate includes a semiconductor substrate (200), at least one conductive region (250) on the semiconductor substrate; and an insulating film (245) insulating on the at least one conductive region (250) (Fig. 11B); a contact plug (250), wherein the capacitor is connected to the contact plug (250); and the capacitor is connected to a transistor (Fig. 11B). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

4.	Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
	The teachings of Lee have been discussed above. 
Re claim 17, Lee does not explicitly teach in the capacitor, a change range of capacitance C with respect to a bias voltage is represented by Cmin<= C <= Cmax, and Cmin/Cm x is 0.9 or more.
Lee does teach the capacitor having similar stacked layers and materials (see claims 13-15 above). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lee to arrive a change range of capacitance C with respect to a bias voltage as claimed, because a change range of capacitance is depended on many variable parameters such as bias voltage, capacitor structure, and capacitor materials, and is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited capacitance through routine experimentation, and based on similar teaching capacitor structure, to achieve desired characteristics of the formed device.
Re claim 20, Lee does not explicitly teach wiring layer, wherein the capacitor connected to wiring layer.
Lee does teach DRAM, and substrate including transistor and/or lines [0003, 0023]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lee to obtain a . 
5.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0019300) in view of Padhi et al. (US 2016/0172239).
	Re claim 1, Lee teaches, Fig. 1A, [0021, 0028, 0030], a capacitor, comprising: 
-a lower electrode (119 or 117a itself) including a metal nitride represented as MM'N, wherein M is a metal element, M' is an element different from M, and N is nitrogen (e.g. TiAlN); 
-a dielectric layer (121) on the lower electrode; 
-an interfacial layer (115a) between the lower electrode (117a) and the dielectric layer (121), the interfacial layer (115a) including a metal nitrate represented by MM'N, wherein M is the metal element, M' is the element different from M, N is nitrogen; and 
-an upper electrode (123) on the dielectric layer.

    PNG
    media_image1.png
    671
    506
    media_image1.png
    Greyscale

Lee does not teach the interfacial layer including a metal nitrate represented by MM'NO. 
Padhi teaches Silicon and aluminum composite materials, including SiAlCN, SiAlN, or SiAlON, can act both as a good diffusion barrier and an etch stop layer” [0019]. 
As taught by Padhi, one of ordinary skill in the art would utilize the above teaching to obtain the interfacial layer including a metal nitrate represented by MM'NO as claimed, because it aids in achieving a good diffusion barrier, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Padhi in combination Lee due to above reason. 
Re claims 2 & 3, Lee teaches a content of carbon impurities in the lower electrode (119 or 117a) is 1 % or less (e.g. 0% carbon), and wherein a content of carbon impurities in the interfacial layer (115a) is 1 % or less (e.g. 0% carbon). 
Re claim 4, Lee teaches the M is one of Be, B, Na, Mg, Al, Si, K, Ca, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Te, Cs, Ba, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, Tl, Pb, Bi, Po, Fr, Ra, Ac, Th, Pa, and U (e.g. Ti, Ta & Zr) [0030]. 
	Re claim 5, Lee teaches the M' is one of H, Li, Be, B, N, O, Na, Mg, Al, Si, P, S, K, Ca, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, As, Se, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Te, Cs, Ba, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, Tl, Pb, Bi, Po, Fr, Ra, Ac, Th, Pa, and U (e.g. Al & Si) [0030]. 
Re claim 6, Lee teaches the metal nitride is represented as MXM'yNZ, 0<x<=2, 0<y<=2, and 0<z<=4 are satisfied (e.g. TiAlN, TiSiN) [0030].  
Re claim 7, Lee/Padhi does not explicitly teach in the capacitor, a change range of capacitance C with respect to a bias voltage is represented by Cmin<= C <= Cmax, and Cmin/Cm x is 0.9 or more.
Lee does teach the capacitor having similar stacked layers and materials (see claims 1-5 above). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lee to arrive a change range of capacitance C with respect to a bias voltage as claimed, because a change range of capacitance is depended on many variable parameters such as bias voltage, capacitor structure, and capacitor materials, and is known to affect device properties and would depend on the desired device density and the desired device 
	Re claims 8, 9, 11 & 12, Lee teaches an integrated circuit device comprising: a substrate (101); and the capacitor on the substrate (101); wherein the substrate includes: a semiconductor substrate (101); at least one conductive region (105) on the semiconductor substrate; and an insulating film insulating (103) on the at least one conductive region (105); a contact plug (105), wherein the capacitor is connected to the contact plug (105); and the capacitor connected to a transistor (in substrate 101) (Fig. 1A, [0023]). 
Re claim 10, Lee/Padhi does not explicitly teach wiring layer, wherein the capacitor connected to wiring layer.
Lee does teach DRAM, and substrate including transistor and/or lines [0003, 0023]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lee to obtain a wiring layer and the capacitor connected to wiring layer, because capacitor and wiring layer, easily recognized by a skilled person in the art, are known elements within integrated structure such as memory chip (supported by Frank (US 2019/0148390, [0073]) & Ooishi (US 2002/0031032, [0227]])). 
6.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0207247) in view of Padhi et al. (US 2016/0172239).
Re claim 1, Kim teaches, Fig. 1, [0029-0036], a capacitor, comprising: 
-a lower electrode (210) including a metal nitride represented as MM'N, wherein M is a metal element, M' is an element different from M, and N is nitrogen (e.g. TiAlN); 
-a dielectric layer (230) on the lower electrode; 

-an upper electrode (250) on the dielectric layer.

    PNG
    media_image3.png
    265
    489
    media_image3.png
    Greyscale


Kim does not teach the interfacial layer including a metal nitrate represented by MM'NO. 
Padhi teaches Silicon and aluminum composite materials, including SiAlCN, SiAlN, or SiAlON, can act both as a good diffusion barrier and an etch stop layer” [0019]. 
As taught by Padhi, one of ordinary skill in the art would utilize the above teaching to obtain the interfacial layer including a metal nitrate represented by MM'NO as claimed, because it aids in achieving a good diffusion barrier, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Padhi in combination Kim due to above reason. 
Re claim 2-4, 6 & 8-12, Kim teaches a content of carbon impurities in the lower electrode (210)  is 1% or less, in the interface layer (222) is 1% or less (e.g. 0% carbon); the M is Ti, Ta, Pt, Ir & Ru [0029, 0031]; the metal nitride is represented as MXM'yNZ, 0<x<=2, 0<y<=2, and 0<z<=4 are satisfied (e.g. TiAlN) [0029]; a substrate (100) and the capacitor (200b) on the substrate (Fig. 8); the substrate includes a semiconductor substrate (100), at least one conductive region (124) on the semiconductor substrate; and an insulating film (120) insulating on the at least one conductive region (250) (Fig. 8, [0078]); a wiring layer (162, 164), wherein the capacitor is connected to the wiring layer (162, 164) (Fig. 8, [0075, 0080]); a contact plug (124), wherein the capacitor is connected to the contact plug (124); and the capacitor is connected to a transistor (Fig. 8). 
Re claim 5, in combination cited above, Padhi teaches the M’ is Si & Al [0019]. 
Re claim 7, Kim/Padhi does not explicitly teach in the capacitor, a change range of capacitance C with respect to a bias voltage is represented by Cmin<= C <= Cmax, and Cmin/Cm x is 0.9 or more.
Kim/Padhi does teach the capacitor having similar stacked layers and materials (see claims 1-5 above). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim/Padhi to arrive a change range of capacitance C with respect to a bias voltage as claimed, because a change range of capacitance is depended on many variable parameters such as bias voltage, capacitor structure, and capacitor materials, and is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited capacitance through routine experimentation, and based on similar teaching capacitor structure, to achieve desired characteristics of the formed device.
Response to Arguments
7.	Applicant’s arguments filed 8/31/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee, Lim, Kim and Padhi discussed above. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        9/4/21